Per Curiam.
The order granting alimony pendente lite and counsel fee should be affirmed, with ten dollars costs and disbursements. Should plaintiff fail diligently to prosecute her action, defendant may apply at Special Term for a modification of this order.
The order of sequestration should be modified by providing that, in the event that defendant fails within ten days after service of a copy of the order to be entered hereon to file an undertaking in the sum of $25,000 to insure compliance by defendant with all orders of this court, the defendant’s interest in the Spencer estate *197to the extent of $25,000 may be sequestered, and as so modified, the order should be affirmed, without costs.
Present — Martin, P. J., O’Malley, Glennon, Cohn and Callahan, JJ.
Order granting alimony pendente lite unanimously affirmed, with ten dollars costs and disbursements.
Order of sequestration unanimously modified by providing that in the event that defendant fails within ten days after service of a copy of the order to be entered hereon to file an undertaking in the sum of $25,000 to insure compliance by defendant with all orders of the court, the defendant’s interest in the Spencer estate may be sequestered to the extent of $25,000, and as so modified, affirmed, without costs. Settle order on notice.